ACCEPTED
                                                                                       01-15-00268-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  12/4/2015 5:11:40 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                               No. 01-15-00268-CR

                                        In the                        FILED IN
                                                               1st COURT OF APPEALS
                                 Court of Appeals                  HOUSTON, TEXAS
                                       For the                 12/4/2015 5:11:40 PM
                               First District of Texas         CHRISTOPHER A. PRINE
                                                                       Clerk
                                     At Houston

                             ♦

                                   No. 1450059
                             In the 177th District Court
                              Of Harris County, Texas

                             ♦

                                TONI TAVAREZ
                                    Appellant
                                       v.
                              THE STATE OF TEXAS
                                    Appellee

                           ♦
                  STATE’S SECOND MOTION FOR EXTENSION
                           OF TIME TO FILE BRIEF
                           ♦

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for murder. (CR 8). The appellant pleaded

            not guilty, but a jury found her guilty as charged. (CR 329, 340). The
   jury assessed punishment at fifty years’ confinement. (CR 339, 340).

   The trial court certified the appellant’s right of appeal, and the

   appellant filed a timely notice of appeal. (CR 313, 343).

2. The State’s brief is due on December 4, 2015. The State requests a

   30-day extension of time in which to file its brief.

3. This is the State’s second request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. Since this Court granted the State’s first motion for extension
         on November 4, 2015, the undersigned attorney has worked on
         the following matters:

         1. Christopher Dewa Washington
            No. 01-14-00366-CR
            Oral argument held November 4, 2015
            Motion for rehearing filed November 23, 2015

         2. Augustus Mitchell
            No. 01-15-00397-CR
            Brief filed November 6, 2015

         3. Joseph Juan Facundo
            No. 01-15-00279-CR
            Brief filed November 25, 2015

         4. Leiroi Mikele Daniels
            No. 14-15-00111-CR
            Brief filed December 3, 2015
WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               713.274.5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Daucie Schindler
      daucie.schindler@pdo.hctx.net


                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  713.274.5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: December 4, 2015